Exhibit 10.16




BINDING LETTER OF COMMITMENT




THIS BINDING LETTER OF COMMITMENT ("Commitment") is entered into as of April
19th, 2012 by SOVEREIGN TALENT GROUP, Inc (the "Team") located at 8421 Wilshire
Blvd, Suite 200, Beverly Hills, CA 90211, and Healthcare Distribution
Specialists "CLOTAMIN" located at 9337 Fraser Ave, Silver Spring, MD, 20895
(“Vendor”).




Description of Agreement




Burt Reynolds agrees to   appear in a print campaign for the product Clotamin
for $70,000. One six hour work day, hair and makeup person, and transportation
shall be provided. Term on the agreement is 6 months exclusive. There shall be
no stand alone figures of Burt Reynolds in stores. Burt Reynolds’s photo shoot
will be before 5/13/2012. Payment should be made out to Burt Reynolds's
Corporation Clematis Productions Inc. Money is to be wired into Sovereign’s
Escrow Account no later than noon on Friday 4/20/2012.




Burt Reynold's Responsibilities




·

Burt Reynold's agrees to appear in a print advertising campaign that includes
but is not limited to newspapers, magazine, displays, and www.clotamin.com for a
period of 6 months. Burt Reynold further agrees that the shoot will take place
prior to 5/31/2012




HDS Responsibilities




·

HDS will pay Burt Reynold's Corporation Clematis Productions, Inc, a fee of
$70,000 for use of Burt Reynold's image for a period of 6 months. HDS also
agrees to provide one six hour work day, hair and makeup person, and
transportation to the shoot. HDS agrees to no stand alone figures of Burt
Reynold. HDS accepts financial responsibility for this agreement and further
agrees to pay the Burt Reynolds's Corporation Clematis Productions Inc a fee of
$70,000 net in exchange for these benefits. Funds will be sent to;




Sovereign’s wire information is as follows: Sovereign Talent Group Inc.

Wells Fargo Bank

Routing#: 122000247

Account#: 5968737584




Money is to be wired into Sovereign's Escrow Account no later than noon on
Friday: 4/20/2012,




Mutual Indemnification




Each party hereto agrees to indemnify and hold harmless the other party and its
respective officers, directors, partners, employees, agents and representatives,
from and against all claims, suits, damages, costs, demands, liabilities and
expenses, including reasonable attorneys' fees, arising from or relating to (i)
third, party claims or (ii) any act or omission, or breach of any of the terms
or conditions of this Agreement, by the indemnifying party, its officer,
directors, partners, employees, agents and representatives, except to the extent
of misconduct or negligence on the part of the indemnified party. Further, Burt
Reynolds's Corporation Clematis Productions Inc and Burt Reynold’s will be held
harmless should there be any issue that arises from use of Clotamin.




Accept and Agreed.




Healthcare Distributions

 

SOVEREIGN TALENT GROUP

Specialists, LLC

 

 

 

 

 

 

 

By:

/s/  Mackie Barch

 

By:

/s/  Peter Young

Printed Name:

Mackie Barch

 

Printed Name:

 

Title:

CEO

 

Title: President

 

 

Address: 9337 Fraser Avenue

 

Address:

 

 

Silver Spring, MD  20910

 

 

 






